             Case 1:19-cv-00876-TNM Document 7 Filed 05/31/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,                           )
                                                )
                       Plaintiff,               )
                                                )     Civil Action No. 19-0876 (TNM)
v.                                              )
                                                )
U.S. DEPARTMENT OF HEALTH AND                   )
HUMAN SERVICE,                                  )
                                                )
                       Defendant.               )
                                                )

                                    JOINT STATUS REPORT

        The parties, by counsel and pursuant to the Court’s May 1, 2019, minute order,

respectfully submit this joint status report:

        1.      At issue in this Freedom of Information Act (“FOIA”) lawsuit are nearly identical

FOIA requests served on the United States Food and Drug Administration (“FDA”) and National

Institutes of Health (“NIH”), components of the United States Department of Health and Human

Services (“Defendant”).

        2.      Plaintiff initiated this action on March 27, 2019, and Defendant filed an answer

on May 1, 2019. That same day the Court ordered the parties to meet and confer and submit a

joint status report by June 3, 2019. The parties met and conferred by telephone on May 21,

2019.

        3.      NIH is nearing completion of its processing of records responsive to Plaintiff’s

request. It anticipates producing all responsive records not subject to one or more claims of

exemption by the end of June 2019.

        4.      Two offices within the FDA have been identified as having records potentially

responsive to Plaintiff’s request: The Office of Acquisitions and Grant Services (“OAGS”) and
            Case 1:19-cv-00876-TNM Document 7 Filed 05/31/19 Page 2 of 3



the Center for Drug Evaluation and Research (“CDER”). OAGS has identified records

potentially responsive to Plaintiff’s request and anticipates beginning “rolling” productions of

responsive records not subject to claims of exemption in July 2019. OAGS is not yet able to

estimate the volume of potentially responsive records or how many productions might be

required to respond to Plaintiff’s request. CDER has a substantial backlog of FOIA requests and

is not yet able to estimate the volume of potentially responsive records or how many productions

might be required to respond to Plaintiff’s request. The parties are discussing ways to prioritize

or focus the request to enable CDER to identify potentially responsive records and begin

productions sooner.

       5.      The parties do not believe an Open America stay will be requested in this case.

Plaintiff typically likes to review a Vaughn Index or draft Vaughn Index to assess an agency’s

claims of exemption to try to narrow the issues that require briefing but believes such a step is

premature until productions are complete. The parties also believe it is premature to set a

briefing schedule for dispositive motions. They propose filing a further status report on August

2, 2019.

Dated: May 31, 2019                                   Respectfully submitted,

                                                      /s/ Paul J. Orfanedes
                                                      PAUL J. ORFANEDES
                                                      D.C. Bar No. 429716
                                                      Judicial Watch, Inc.
                                                      425 Third Street SW, Suite 800
                                                      Washington, DC 20024
                                                      Tel: (202) 646-5172
                                                      Email: porfanedes@judicialwatch.org

                                                      Counsel for Plaintiff




                                                -2-
Case 1:19-cv-00876-TNM Document 7 Filed 05/31/19 Page 3 of 3



                                  JESSIE K. LIU, D.C.
                                  Bar No. 472845
                                  United States Attorney

                                  DANIEL F. VAN HORN, D.C.
                                  Bar No. 924092
                                  Chief, Civil Division

                                  /s/ Denise M. Clark
                                  DENISE M. CLARK
                                  Assistant United States Attorney
                                  555 Fourth Street, N.W.
                                  Washington, D.C. 20530
                                  Tel: (202) 252-6605
                                  Email: Denise.Clark@usdoj.gov

                                  Counsel for Defendant




                            -3-
